--------------------------------------------------------------------------------

October 26, 2015






Mr. Michael A. Hajost
467 Miller Road
Sinking Spring, PA  19608


Dear Michael:


This letter will set forth the terms of your employment as Senior Vice
President/Chief Financial Officer of Accuride Corporation ("Accuride" or the
"Company").


Position:
Your position will be Senior Vice President/Chief Financial Officer reporting to
Rick Dauch, President & CEO commencing on your Start Date (as defined below).
Start Date:
This offer is contingent on a background check and drug screen.  You will
commence employment with the Company on a mutually agreed upon date no later
than November 30, 2015.  The date you commence employment being your "Start
Date."
Base Salary:
Your annual base salary will be $310,000.
Annual Incentive:
You will be eligible to participate in the Company's Annual Incentive
Compensation Plan ("AICP") starting in 2016.  The Annual Incentive is payable as
a percentage of base salary and will be determined based on actual performance
of the Company for the fiscal year compared against the established AICP
performance metrics.  For your position, the target payout is 75% of base
salary.
Long Term Incentive:
You will be eligible for annual long-term incentive grants to be made in the
discretion of our Board of Directors (the "Board") on the same general terms as
such grants are made to other members of Accuride's senior management.  The
target award level for your position has been 75% of base salary.  Grants are
typically made during the first quarter of the year and have been allocated
between time vesting Restricted Stock Units (RSUs) and performance vesting
Performance Stock Units (PSUs).
Initial Equity Award
 
Our Compensation Committee has authorized us to include in your offer an initial
equity award valued at $100,000.  The initial equity award will be formalized on
or near your Start Date and will consist of time vesting RSUs, with twenty
percent of the award vesting on each of the first three anniversaries of the
grant date and the remaining forty percent vesting on the fourth anniversary of
the grant date.
 






--------------------------------------------------------------------------------

Mr. Michael A. Hajost
October 26, 2015
Page 2


Relocation Assistance:
You will be eligible for Accuride's Tier 1 Relocation program which includes,
among other benefits, a payment equal to one month's net salary for homeowners
to cover miscellaneous relocation expenses plus a $6,000 lump sum (grossed up)
to cover temporary living expenses.  All reimbursable relocation expenses must
be incurred within one year from your Start Date.
Benefits:
As an employee of Accuride you will receive benefits and perquisites at the
level and under terms which are provided from time to time to the Company's
senior executive officers generally, including:
 
·Medical/Dental/Vision/Life/AD&D/LTD insurance
·401(k) Plan
·Four weeks vacation
 
All benefit plans and programs are subject to change or terminate at any time at
the discretion of the Compensation Committee of the Board.
Severance & Retention Agreement:
You will be eligible for our standard Tier II Severance and Retention Agreement,
which provides in part (i) a one year base salary severance in the event your
employment is terminated without "Cause" or (ii) a two year base salary plus any
applicable bonus (as specified in the agreement) severance in the event your
employment is terminated without "Cause" within a specified period after a
"Change In Control" of Accuride Corporation, all as specified in and controlled
by the terms of the agreement.
Restrictive Covenants:
You agree to execute, abide by and be bound by the Company's standard Agreement
to Assign Inventions and Maintain Secrecy and the Policy on Confidential and
Trade Secret Information.  You also agree to execute and be bound by the
Company's standard Confidentiality, Non-solicitation, and Non-competition
Agreement.
Other:
As a condition of your continued employment with Accuride, you will be bound by
all company policies to the extent that they apply to senior executives of the
Company.
 
This letter agreement will be governed by the laws of the State of Indiana,
without regard to any conflicts of law provision.



Please note that your employment at Accuride is "at will." This means that you
may resign from Accuride at any time with or without cause, and Accuride has the
right to terminate your employment with or without cause.  Neither this letter
nor any other communication, either written or oral, should be construed as a
contract of employment for any particular duration.  This letter supersedes and
replaces all prior written and oral communication on employment related
subjects.


Signature Page Follows

--------------------------------------------------------------------------------



Mr. Michael A. Hajost
October 26, 2015
Page 3


Signature Page for Employment Letter


Please sign and date this letter agreement in the space indicated and return it
to my attention to evidence your understanding and agreement to the terms set
forth herein.


Sincerely,


[image2.jpg]


Richard F. Dauch
President & CEO
Accuride Corporation






Acknowledged and Agreed:






/s/ Michael A. Hajost
Michael A. Hajost




_10/27/15_________
Date

--------------------------------------------------------------------------------





